DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sasaki et al (US 7,059,903 B2).
Regarding claim 1, Sasaki et al discloses an assembly body (30, see Fig. 1B) comprising: 
an assembly member (30A) that is provided with an assembly portion (A, see annotated Figure 1B below), has a through hole (32) provided around the assembly portion, and to which an assembly partner (38) is assembled as a result of the assembly portion being displaced and becoming engaged with an engagement portion (Tip of 38, see Fig. 3) of the assembly partner; and 
a cover member (12) that covers a side of the assembly member opposite an engagement portion side (see Fig. 3), is capable of being more elastic than the assembly member, and with its elasticity allows displacement of the assembly portion (cover member 12 does not restrict displacement of assembly portion A, and therefore allows displacement of the assembly portion, specifically portion 34).

    PNG
    media_image1.png
    363
    571
    media_image1.png
    Greyscale

Regarding claim 2, Sasaki et al discloses that the assembly portion (A) is capable of being tilted, and the through hole (32) is disposed from a tilting distal end side (B, see annotated Figure 1B below) of the assembly portion to a tilting base end side (C, see annotated Figure 1B below) beyond a part (D, see annotated Figure 1B below) of the assembly portion that engages with the engagement portion (Tip of 38).

    PNG
    media_image2.png
    764
    554
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    681
    429
    media_image3.png
    Greyscale

Regarding claim 3, Sasaki et al discloses further comprising a passage portion (E, see annotated Figure 1B below) that is provided at the assembly member and through which the engagement portion passes to reach the assembly portion (see Fig. 3).

    PNG
    media_image4.png
    931
    348
    media_image4.png
    Greyscale

Regarding claim 4, Sasaki et al discloses that the assembly portion (A) is provided at a tubular part of the assembly member (30A, see Fig. 1B).
Regarding claim 5, Sasaki et al discloses that the cover member (12) limits ingress of liquid to 11an assembly member (30A) side (As seen in Figure 3, cover member 12 limits the capability of liquid from entering assembly member 30A).
Regarding claim 6, Sasaki et al discloses that the through hole (32) is disposed at both sides of the assembly portion (A, see through holes 32 in Fig. 3) in an assembly partner assembly direction.
Regarding claim 7, Sasaki et al discloses that an inclined surface (34) is provided at an engagement portion (Tip of 38) reaching part of the assembly portion (A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619